Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1. A process for producing bio-based formaldehyde-free, thermal curable viscous, liquid wood adhesive
fractionating the lignocellulosic biomass 
filtering the mixture of crude cellulose and bio-oil to obtain a solid of crude cellulose and a bio-oil solution containing degraded lignin, hemicellulose and cellulose;
distilling the bio-oil solution containing degraded lignin, hemicellulose and cellulose to separate out non bio-oil constituents and the bio-oil solution containing degraded lignin, hemicellulose and cellulose to obtain an isolated bio-oil; 
esterifying the isolated bio-oil with cyclic anhydrides in the presence of an organic solvent to introduce curable functional groups into the isolated bio-oil to obtain functionalized bio-oil;
an isolated functionalized bio-oil; 
and mixing the isolated functionalized bio-oil with a mixture of water, and a curing agent to form a bio-based formaldehyde-free, thermal curable, viscous liquid wood adhesive.

Claim 2. The process according to claim 1, wherein the step of fractionating the
lignocellulosic biomass wherein the solvent is water or a combination of aqueous and organic solvents.

Claim 3. The process according to claims 1, wherein the organic solvent is , propylene glycol or combinations thereof.

Claim 6. The process according to claim 1, wherein the step of fractionating the lignocellulosic biomass 

Claim 7. The process according to claim 6, wherein the catalyst is , Ca(OH)2 or a combination thereof.

Claim 9. The process according to claim 1, wherein the cyclic organic anhydrides are , methyl succinic anhydride or combinations thereof.

Claim 12. The process according to claim 11, wherein the polar solvent is or a combination thereof.

Claim 15. The process according to claim 14, wherein the acidic catalyst is 2, FeCl3, AlCl3, BCl3, BF3, LaCl3, SnCl4, NH4Cl, (NH4)2SO4, or combinations thereof.

Claim 17. The process according to claim 1, wherein the bio-oil solution is a mixture comprised 

Claim 18. The process according to claim 1, wherein the curing agent is an acidic curing agent wherein the curing agent that is an acidic agent is NH4Cl, (NH4)2SO4, (NH4)3PO4, ZnCl2, FeCl3, AlCl3, BCl3, BF3, LaCl3, SnCl4, s thereof .

Claim 19. The process according to claim 1, wherein the lignocellulosic biomass is f
, 



, 
bioethanol plants, , or combinations therefore.

Claim 20. The process according to claim 1, further comprising a filler added to the bio-based formaldehyde-free, thermal curable viscous liquid wood adhesive for adjusting the viscosity of the bio-based formaldehyde-free, thermal curable viscous liquid wood adhesive.

Claim 21. The process according to claim 20, wherein the bio-based formaldehyde-free, thermal curable wood adhesive has ratio of bio-oil: H2O: acidic curing agent: filler = 50-80:5-50:2-15:2-15
(w/w).

Claim 22. The process according to claim 21, wherein said filler is , , or combinations thereof.

Claim 23. The process according to claim 1, further comprising applying the bio-based formaldehyde-free, thermal curable viscous liquid wood adhesive to a surface of a wood product to obtain a wood product mixture, and curing the wood product mixture 

Claim 24. A wood product having a cured bio-based formaldehyde-free, thermal curable viscous liquid wood adhesive according to claim 1 applied to a surface thereof.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
US20110190402, paragraph 9 of the PGPUB, teaches a method of preparing a composite comprising lignin and a macromolecule selected from the group consisting of cellulose and hemicellulose, or a combination thereof comprising dissolving the lignin and component selected from cellulose or hemicellulose in an ionic liquid and obtaining the composite.
‘402, paragraphs 10-13 of the PGPUB, teaches the method comprises the steps of: 
a. Dissolving the lignin and additional component in an ionic liquid to obtain a solution; 
b. Applying the solution to a surface and obtaining a hydrogel; and c. Drying the hydrogel to obtain the composite.
This reference does not teach esterifying the solution with cyclic anhydrides in the presence of an organic solvent to introduce curable functional groups as claimed in instant claim 1. 


US20100275817, paragraph 23 of the PGPUB, teaches the bio-oil is preferably produced from a fast pyrolysis process of biomass, which consists of polymers of cellulose, hemicelluloses, and lignin. Examples include, but are not limited to oak wood, switch grass, and corn stover. Preferably, the bio-oil is recovered as fractions with distinct properties, including one or more fractions that are relatively low in water content, preferably less than about 8% by weight of the bio-oil, and has a lignin/poly phenol content in the range of about 30% to about 80% by weight. More preferably, the bio-oil has a water content of less than about 4% by weight, and most preferably from about 3% to about 4% by weight. More preferably, the bio-oil has a lignin/poly phenol content of from about 50% to about 60% by weight. 
This reference does not teach fractionating the lignocellulosic biomass into a mixture of crude cellulose and bio oil as claimed in instant claim 1. 
Further, this reference does not teach a liquid wood adhesive as claimed in instant claim 1. 

US9005312, col. 2, teaches a method for producing a bio-oil product from lignocellulosic biomass, the method comprising the steps of (a) fractionating hemicellulose from the biomass with a solvent, (b) removing fractionated hemicellulose from biomass remaining after step (a); and (c) solvating lignin and cellulose from the 
Further, ‘312, col. 15, teaches in the case where an aqueous alcohol (e.g. aqueous ethanol or aqueous methanol) is utilized to generate a bio-oil product, it is thought that the alcohol is able to penetrate the lignin/cellulose composite as it is less polar than water. Under certain reaction conditions water is believed to dissolve organic substances such as hydrocarbons and thus may also interact closely with the substrate to facilitate swelling. Solvation of the substrate is thought to be facilitated, at least in part, by solvent-mediated hydrolysis (e.g. base and acid catalysis). For example, hydrolysis of carbohydrates may occur predominantly through the hydrolysis of glycosidic linkages, while hydrolysis of lignin (i.e. lignin depolymerization) may be facilitated by ether linkage hydrolysis (where the ether contains at least one aromatic). In addition, it is thought that dehydration of the carbohydrates may lead to the elimination of water and formation of double bonds.
This reference does not teach esterifying the lignin/cellulose composite with cyclic anhydrides in the presence of an organic solvent to introduce curable functional groups as claimed in instant claim 1. 
Further, this reference does not teach mixing the lignin/cellulose composite water to obtain a liquid wood adhesive as claimed in instant claim 1. 

US20150376835 teaches (a) combining an ionic liquid and a cellulose pulp to provide a cellulose solution, wherein the cellulose pulp has an alpha cellulose content 
 (b) adding an esterification agent to the cellulose solution to provide a reaction mixture; and
 (c) isolating an esterified cellulose pulp composition from the reaction mixture.
This reference does not teach fractionating the solution into a mixture of crude cellulose and bio oil and filtering the mixture to obtain a solid of crude cellulose and a solution containing degraded lignin, hemicellulose and cellulose as claimed in instant claim 1. 
Further, this reference does not teach a liquid wood adhesive as claimed in instant claim 1. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion













Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        2/9/2022